Citation Nr: 0843674	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-28 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected hypertension.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to July 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.


FINDING OF FACT

Hypertension, at its most severe, is productive of systolic 
readings of 164 and diastolic readings of 104, with no 
medication prescribed for blood pressure control.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected hypertension have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

Further, according to the recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44.

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon the contents of 38 C.F.R. § 3.159(b).  18 Vet. App. 112, 
120-21 (2004) (Pelegrini).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to no longer state that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim (the fourth 
element of notice as required under Pelegrini), effective May 
30, 2008).  Thus, any error related to this element is 
harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the veteran was 
provided with a VCAA notification letter in November 2004, 
prior to the initial unfavorable rating decision issued in 
May 2005.  Additional letters were sent in November 2006 and 
August 2007.  The latter two VCAA letters also provided 
notice with regard to the assignment of disability ratings 
and effective dates.  

The Board observes that the November 2004 letter informed the 
veteran that he must demonstrate that his service-connected 
disability had increased in severity, and provided examples 
of both lay and medical evidence he could submit in support 
of his claim.  However, only the November 2006 and August 
2007 notices advised him to submit evidence of how his 
disability affects his work and daily life, and no notice 
apprised him of relevant diagnostic code, although Diagnostic 
Code 7101for hypertension was detailed in the August 2006 
statement of the case (SOC).  

Failure to provide pre-adjudicative notice of any elements of 
claim the veteran must substantiate is presumed to create 
prejudicial error.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that an SOC 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).  In the present case, in June 
2007, a supplemental SOC was issued, thereby resolving the 
problem of inadequate timing with regard to the November 2006 
letter.  

As for the lack of proper notice of the applicable diagnostic 
codes, the Board notes that Diagnostic Code 7101 was 
discussed in the August 2006 SOC, and that in his September 
2006 substantive appeal the veteran stated that his blood 
pressure had increased in severity.  Additionally, an April 
2005 VA treatment review of his hypertension indicates that 
the veteran's blood pressure readings were discussed with him 
and he was aware that his readings should be below 140 
systolic and 90 diastolic.  Thus, he was aware that increased 
severity of his hypertension would be demonstrated by higher 
blood pressure readings.  Consequently, the Board concludes 
the veteran had knowledge that the evidence must show higher 
systolic and diastolic readings in order to establish an 
increase in severity and support a higher rating evaluation.  
Thus, the Board finds that the lack of proper notice of the 
diagnostic codes is not prejudicial.  Id.  

Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claims 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Vazquez-Flores at 41, citing Mayfield, 444 F.3d at 1333.  
Accordingly, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.
VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's VA medical records, and 
the reports of February 2005 and June 2007 VA examinations 
were reviewed by both the AOJ and the Board in connection 
with adjudication of his claims.  The veteran has not 
identified any additional, relevant records that VA needs to 
obtain for an equitable disposition of his claim.

The Board notes that the veteran was scheduled for a VA 
examination in February 2008 with regard to separate claims 
that may have provided additional evidence relevant to his 
hypertension claim.  However, the veteran canceled this 
examination, and VA has received no further communication 
from him with regard to this examination.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected hypertension.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  While this 
appeal was pending, the Court also held that staged ratings 
are appropriate for increased rating claims when factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Therefore, in accordance with Hart, the Board has 
considered the propriety of staged ratings in evaluating the 
veteran's service-connected disability.

The veteran's service-connected hypertension has been 
assigned a 10 percent rating evaluation pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code 7107 (2008).  The veteran contends 
that his hypertension is more severe than is contemplated 
under such initial rating, and that a higher rating should, 
therefore, be assigned.  
Under Diagnostic Code 7101, a rating of 10 percent is 
warranted for hypertensive vascular disease where the 
diastolic pressure is predominantly 100 or more; or systolic 
pressure is predominantly 160 or more; or when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or more or systolic 
pressure of predominantly 200 or more.  A 40 percent 
evaluation requires diastolic pressure of predominantly 120 
or more.  A 60 percent evaluation requires diastolic pressure 
of predominantly 130 or more.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken 2 
or more times on at least 3 different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm. 

Upon consideration of the entire record, the Board concludes 
that the competent medical evidence does not support a 
disability rating in excess of the 10 percent currently 
assigned.  VA treatment records indicate that the veteran has 
not been actively treated for his hypertension since 2005, 
and it is not apparent from the record that he is taking 
anti-hypertensive medication.  At a February 2005 VA 
examination, three blood pressure readings were taken: 
163/104, 143/98, 145/96.  A June 2007 VA examiner recorded 
blood pressure of 130/100.  Blood pressure readings were also 
recorded periodically as part of unrelated VA treatment.  
These readings ranged from 125 to 146 systolic and from 75 to 
99 diastolic.   

Thus, the highest reading of record during the appeal period 
is the 163/104 reading at the February 2005 VA examination.  
However, the readings in subsequent VA treatment records 
demonstrate that this reading is not representative of the 
severity of the veteran's blood pressure.  Moreover, even if 
this reading were representative, an evaluation in excess of 
10 percent would still not be warranted.  Systolic readings 
of at least 200 or diastolic readings of at 110 must be 
demonstrated in order for a rating in excess of 10 percent to 
be assigned.  There is no competent medical evidence showing 
that the veteran's blood pressure has ever met those 
criteria.  Therefore, the criteria for a rating in excess of 
10 percent have not been met at any time during the appeal 
period.  See Hart. 

The Board acknowledges the veteran's lay statements that his 
hypertension warrants an increased disability rating.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of the 
veteran's impairment.  Furthermore, the opinions and 
observations of the veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. 4.104, 
Diagnostic Code 7101 with respect to determining the severity 
of his service-connected hypertension.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to a rating in 
excess of 10 percent for service-connected hypertension.  
Therefore, his claim must be denied.




ORDER

A rating in excess of 10 percent for service-connected 
hypertension is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


